DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims are the limitations of the nodes in the permissioned blockchain storing access level blocks, including the access level block corresponding to the user, the access level blocks include nanoblocks; the nanoblocks are encrypted databases; and wherein the access level blocks stored in the permissioned blockchain include an access level block for at least one of a defined group, a defined object, a defined trigraph security marking, a defined codeword, a defined physical location, a defined labeling control requirement, or a defined access control requirement; receiving a transaction result from the permissioned blockchain; and selectively allowing the attempted function based on the transaction result.
The prior art disclosed by Bulleit discloses technologies to secure flexible access to information resources contained within electronic health records systems. By managing access permissions with certified self-sovereign identities and distributed ledger techniques, HIR may be secured. Authorized owners with rights to their own health records may be able to grant fine-grained and conditional access permissions to third-parties. Information transfers and transactions occurring according to these permissions may be logged within smart contracts incorporated in the healthcare blockchain.
The prior art fails to teach the unique limitation recited in the claims of the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854.  The examiner can normally be reached on Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IZUNNA OKEKE/Primary Examiner, Art Unit 2497